Citation Nr: 1236742	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-01 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund. 


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The appellant alleges that he is eligible for payments from the Filipino Veterans Equity Compensation fund based on guerilla service during World War II.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 letter decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board remanded this matter in August 2010 for additional development, which has been substantially completed.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant lacks qualifying active service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active service for the purpose of obtaining a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009).

In order to qualify for the benefit, there must be affirmative evidence that the claimant is a "veteran" for the purpose of benefits administered by VA, which requires that the claimant have qualifying military service.

Section 1002(d) provides that a person is eligible for the payment if he or she had qualifying service which is service before July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States, including among such military forces organized guerrilla forces; and was discharged or released from service under conditions other than dishonorable.

For the purpose of establishing evidence of service, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: The evidence is a document issued by the service department; and the document contains needed information as to length, time and character of service; and in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the VA will request verification of service from the service department.  38 C.F.R. § 3.203(c).

Important for the appellant to understand, the findings of the U.S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

In this case, the appellant stated that he served with the Guerillas in the 53rd Infantry Regiment Bicol Brigade from April 1942 to March 1945.  He submitted an October 2003 letter from the Philippine Veterans Affairs Office attesting to his receipt of benefits under the Philippine program.  In July 2003, the National Personnel Records Center (NPRC) verified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.

Subsequent to the July 2003 inquiry, the appellant submitted additional information for review including a February 2009 letter from the Philippine Veterans Affairs Office indicating his entitlement to pensioner's benefits.  He also submitted a July 2003 form from the Philippines Veterans Affairs Office certifying that the appellant was a veteran of World War II/Philippine Revolution who served with the 53rd Infantry Regiment.

In support of his claim, the appellant submitted a copy of his book, "For Love of Freedom" which discusses his experiences as a Philippine resistance fighter during World War II.

In October 2010, the RO sent the book and records from the Philippine Veterans Affairs Office to NPRC for review.  In November 2010, NPRC confirmed that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.

Unfortunately, the appellant has presented no evidence that meets the requirements of 38 C.F.R. § 3.203(a).  Evidence submitted shows only that he is a veteran of the Philippine government.  As previously indicated, basic eligibility to VA benefits may be established only upon verification of valid military service by NPRC.  Decisions concerning verification of military service are the responsibility of NPRC and are binding on VA.  Hence the appeal must be denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In September 2011, after issuance of the initial rating decision, VA sent the appellant notice informing him that verification of service was not limited to verification by the service department, but that a claimant may submit official evidence from the U.S. service department that verifies service.  A supplemental statement of the case was issued in August 2012.  The timing in notice was not prejudicial because the claim was readjudicated via the August 2012 supplemental statement of the case, and more importantly, because the appellant was ineligible for VA benefits as a matter of law based on the refusal of the NPRC, the appropriate component of a United States service department, to certify the service.  Palor v. Nicholson, 21 Vet. App. 325, 332 (2007).  Similarly, VA has no duty to assist the appellant in this case because, as the service department has verified that he had no qualifying service, no assistance could substantiate his claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


